— Motion by the petitioners Albert Lemishow and Estelle Cooper for reargument of an appeal from a judgment of the Supreme Court, Queens County (Le Vine, J.), dated August 6, 1987, which was reversed by decision and order of this court dated August 19, 1987 (see, Matter of Lemishow v Sachs, 133 AD2d 197).
Ordered that the motion for reargument is granted, and, upon reargument, this court’s decision and order dated August 19, 1987, is recalled and vacated, and the following decision and order is substituted therefor:
In a proceeding to validate a petition designating, inter alia, Albert Lemishow and Estelle Cooper as candidates for the respective party positions of Male and Female Member of the *631Republican State Committee from the 28th Assembly District, Queens County, in the Republican Party primary election to be held on September 15, 1987, the appeal is from a judgment of the Supreme Court, Queens County (Le Vine, J.), dated August 6, 1987, which granted the application.
Ordered that the judgment is affirmed, without costs or disbursements, and the Board of Elections of the City of New York is directed to certify Albert Lemishow and Estelle Cooper to the respective positions of Male and Female Member of the Republican State Committee from the 28th Assembly District, Queens County.
The petitioners’ contentions concerning the adequacy under the requirements of Election Law § 6-134 (2) of certain language appearing on the cover sheet of their designating petition were neither raised before the court of first instance nor previously advanced in this court. However, upon review of the issue in the interest of justice, we conclude that the language suffices in providing the notice and information mandated by the Election Law (see, Matter of Meehan v Wolf, 133 AD2d 199). Hence, in light of the petitioners’ status as unopposed candidates, we direct the Board of Elections of the City of New York to certify them to the aforementioned respective party positions of Male and Female Member of the Republican State Committee. Bracken, J. P., Niehoff, Rubin, Spatt and Harwood, JJ., concur.